J-A28036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOYCE REAL,                                    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellant

                       v.

LAWRENCE REAL,

                            Appellee                 No. 299 EDA 2015


              Appeal from the Order Entered December 22, 2014
             In the Court of Common Pleas of Montgomery County
                   Domestic Relations at No(s): 2005-20886


BEFORE: GANTMAN, P.J., PANELLA, and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                      FILED DECEMBER 14, 2015

       Appellant, Joyce Real (“Wife”), appeals pro se from the order entered

on December 22, 2014. We affirm.1

       In its Pa.R.A.P. 1925(a) opinion, the trial court provided a thorough

recitation of the relevant facts and procedural history of this matter, which

were set forth as follows:




____________________________________________


1
  On October 19, 2015, following the October 6, 2015 oral argument on this
matter, Wife filed a motion with this Court requesting that we read her brief.
Motion, 10/16/15, at 1. Wife’s prayer for relief in the motion is as follows:
“[Wife] respectfully requests that this Honorable Court read [Wife’s] Brief
and Reviews Evidence [Wife] has on the Record and Reverses the Order of
the Lower Court in its Entirety.” Motion, 10/19/15, at 6. As the members of
this panel have carefully read and reviewed Wife’s brief, we DENY her
motion as moot.
J-A28036-15


           On November 9, 2007, an equitable distribution hearing
     was held on the equitable distribution claims of [Wife] and
     Defendant/Appellee Lawrence Real (hereinafter “[Husband]”)
     before Master in Equitable Distribution Bruce Goldenberg,
     Esquire. On February 8, 2008, Mr. Goldenberg issued a report
     deciding the parties’ economic issues. [Wife] filed exceptions to
     the report on March 3, 2008, and her exceptions were denied
     after hearing by the Honorable Arthur R. Tilson on May 16, 2008.
     A final divorce decree and order w[ere] entered by Judge Tilson
     on July 25, 2008. [Wife] did not file a motion for reconsideration
     of the decree and order, nor did she file a notice of appeal.

           Paragraph 1 of the July 25, 2008 decree and order states
     in part:

                “The property located at 75 West Levering Mill
          Road, Bala Cynwyd, Pennsylvania shall be sold. The
          evidence reflects that the house will not be able to
          be sold as long as Wife is residing there. Therefore,
          Husband will be granted exclusive possession of the
          property for the purpose of preparing the property
          ready for sale.”

     Paragraph 8 of the decree and order states in part:

                “Husband will pay alimony to Wife for a period
          of eight (8) years following the entry of this Divorce
          Decree. The amount of the alimony will be in the
          amount of $3,500.00 per month.”

           On October 15, 2008, [Husband] filed a Petition for Special
     Relief requesting enforcement of paragraph 1 of the July 25,
     2008 divorce decree and order since [Wife] refused to vacate the
     marital residence. While [Husband’s] petition was pending, on
     May 20, 2009 Judge Tilson issued an order finding [Wife] to be
     an “incapacitated person who is not represented in the action”
     and appointed Maria Gibbons, Esquire as a guardian ad litem for
     [Wife]. The underlying matter was stayed by the court while the
     issue of [Wife’s] competence was litigated in the Montgomery
     County Orphan’s Court.

          [Husband] filed a second petition for special relief on
     March 17, 2010 requesting that the stay order be vacated and
     requesting that [Wife] be held in contempt, that [Wife] be

                                   -2-
J-A28036-15


     evicted from the marital residence so that it could be sold
     pursuant to the terms of the July 25, 2008 decree and order,
     and that [Husband] receive credit for payments made to [Wife]
     and to third parties on her behalf, against his alimony obligation
     as set forth in the decree and order.

            On November 24, 2010, The Honorable Lois E. Murphy of
     the Montgomery County Orphan’s Court declared [Wife] “a
     totally incapacitated person” and appointed Cheryl L. Austin,
     Esquire as guardian ad litem for [Wife].1 On December 7, 2011,
     Judge Murphy issued an order vacating the appointment of Ms.
     Austin as [Wife’s] guardian ad litem, and appointed Jacqueline J.
     Shafer, Esquire as counsel for [Wife].2 On January 21, 2011, a
     stipulation for agreed order vacating appointment of guardian ad
     litem was entered as an order of the court, removing Ms.
     Gibbons appointment as [Wife’s] guardian ad litem. On January
     30, 2012, Judge Murphy vacated the November 24, 2010 order
     lifting the finding of [Wife’s] incapacitation and the matter was
     referred to family court.
           1
              By agreement of counsel for both parties’, as
           stated on the record at the June 4, 2014 hearing, the
           court took judicial notice of the orders issued in the
           Orphan’s Court matter.
           2
            The Honorable Cheryl L. Austin was elected to the
           bench of the Court of Common Pleas of Montgomery
           County in November, 2011.

            On February 3, 2014, [Wife] filed a Petition to Modify
     divorce order and decree in the nature of a nunc pro tunc
     Petition. In her petition, [Wife] requested that the court modify
     the July 25, 2008 decree and order by “permitting discovery of
     the up to now hidden assets”, and “to hold in abeyance a
     decision regarding the distribution of these assets pending
     receipt of the information concerning them ...”

           The court held hearings in this matter on March 25, 2014,
     June 4, 2014 and October 14, 2014. At the hearings, [Wife] was
     represented by Lauren H. Kane, Esquire, and [Husband] was
     represented by Harry M. Byrne, Esquire.

          At the March 25, 2014 hearing, [Husband] testified that he
     has attempted to obtain possession and title to the marital

                                   -3-
J-A28036-15


     residence at 75 West Levering Mill Road in Bala Cynwyd,
     Pennsylvania since 2008 when the parties[’] divorce decree was
     entered granting him exclusive possession of the property.
     [Husband] testified that on March 16, 2011, a stipulation for
     agreed order was entered which gave him credit on his alimony
     payments of $3,500.00 per month for 29 months, from August
     1, 2008 until December 31, 2010. N.T. March 25, 2014 at 12-14.
     [Husband] testified that he has made additional payments for
     the support and maintenance of the marital residence by paying
     the mortgage, a home equity loan homeowner’s insurance, and
     taxes from 2011 until the time of the hearing. N.T. March 25,
     2014 at 14-26. [Husband] testified that the marital residence
     has fallen into a state of disrepair since 2006, the last time he
     was inside the property. N.T. March 25, 2014 at 26-31.

            At the June 4, 2014 hearing, counsel for both parties made
     oral argument on [Wife’s] February 3, 2014, Petition to Modify
     divorce order and decree in the nature of a nunc pro tunc
     petition. In her argument, counsel for [Wife] argued that the
     petition was based on extrinsic fraud only, “We’re not talking
     about intrinsic fraud here. We’re talking about extrinsic fraud.”
     N.T. June 4, 2014 at 22. [Wife’s] counsel alleged that there were
     hidden assets which were not disclosed at the time of the
     equitable distribution hearing, and, therefore, her petition to
     open the divorce decree should be granted. [Wife’s] counsel also
     argued that the statute of limitations pursuant to 23 Pa.C.S.A.
     §3332, “Opening or vacating decrees”, was tolled from the date
     of Judge Tilson’s May 20, 2009 order until [Wife] was declared
     by Judge Murphy to be competent on January 30, 2012. N.T.
     June 4, 2014 at 23.

            Defense counsel argued to the court that [Wife]’s
     allegations as to hidden assets of [Husband’s] had no basis,
     especially in light of the fact that [Wife], although declared
     incompetent, was represented from May 20, 2009 until January
     30, 2012 by counsel and/or guardians ad litem, and had retained
     a financial expert, Gregory Cowhey, at the time of equitable
     distribution. Defense counsel argued that [Wife] alleged that
     there are hidden assets since 2005 when she filed a complaint in
     divorce. Her allegations in the February 3, 2014 Petition to
     Modify divorce order and decree were raised before, and had
     been investigated by prior counsel for [Wife]. N.T. June 4, 2014
     at 31-35. Defense counsel also argued that, contrary to [Wife’s]
     counsel’s assertion, there had never been an agreement or

                                   -4-
J-A28036-15


     stipulation to stay [Wife’s] eviction from the marital residence.
     N.T. June 4, 2014 at 45.

           At the June 4, 2014 hearing, the court asked counsel on
     the record: “Does anybody have any objection if I look at the
     Orphan’s Court record?” The Court added: “I could take judicial
     notice of Orphan’s Court record. Am I allowed to do that?”
     Counsel for both parties stated that they had no objection to the
     court doing so.

           At the October 14, 2014 hearing, [Wife] provided
     testimony that she had “... lots of other evidence to substantiate
     that [Husband] was running a phantom business...” and
     engaging in “cyber laundering”, and using “fake label credit
     cards”, however, no persuasive nor dispositive substantive
     evidence was presented to the court, and Defense counsel’s
     objections to [Wife’s] statements were sustained. N.T. October
     14, 2014 at 47-48.

           On December 22, 2014, the court issued an order which
     stated as follows:

                  AND NOW, this 22nd day of December, 2014,
           upon consideration of [Husband’s] October 15, 2008
           Petition for Special Relief, Contempt, and Other
           Relief, [Wife’s] February 3, 2014 Petition to Modify
           Divorce Order and Decree in the Nature of a Nunc
           Pro Tunc Petition, [Wife’s] April 16, 2014 Brief In
           Support of Petition to Modify Divorce Order and
           Decree in the Nature of a Nunc Pro Tunc Petition,
           [Husband’s] April 17, 2014 Memorandum of Law RE
           Opening Decree, and following hearings on March
           25, 2014, June 4, 2014 and October 14, 2014, it is
           hereby ORDERED and DECREED as follows:

                 [Wife’s] February 3, 2014 Petition is DENIED.

                 [Husband’s] October 15, 2008 Petition for
           Special Relief is GRANTED in part as follows:

                [Wife] is found in contempt of the July 25,
           2008 Decree and Order.




                                   -5-
J-A28036-15


                  [Wife] shall vacate the martial [sic] residence
            at 75 West Levering Mill Road, Bala Cynwyd, PA
            19004 and execute a quit-claim deed in [Husband’s]
            favor no later than ninety (90) days from the date of
            this Order.

                  By virtue of the direct payments made to
            [Wife] or on her behalf, [Husband] shall receive a
            credit for one monthly alimony payment ($3,500.00)
            for each month from January 1, 2011 to the date
            that [Wife] vacates the martial [sic] residence.

                  [Husband] shall, as per the terms of the July
            25, 2008 Decree and Order, commence alimony
            payments to [Wife] contemporaneous with [Wife]
            vacating the marital residence.

                 [Husband’s]     request    for   counsel   fees   is
            DENIED.

Trial Court Opinion, 3/27/15, at 1-6.

      Wife filed a timely notice of appeal on January 20, 2014. On January

22, 2014, the trial court ordered Wife to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).           On January 28,

2014, Wife filed a six-page document entitled “[Wife’s] Concise Statement of

Errors Complained of on Appeal,” which contained numerous accusations of

fraud, allegations of hidden assets, and claims of trial court error. On March

27, 2015, the trial court filed its Pa.R.A.P. 1925(a) opinion.

      We have reviewed the record, the briefs of the parties, and the

applicable legal authority, and we discern no abuse of discretion or error of

law in this matter.    While we are sensitive to the factual circumstances

evident in the case at bar, we are nevertheless convinced that the trial court


                                      -6-
J-A28036-15


aptly addressed and properly disposed of the issues Wife has raised on

appeal. As such, we affirm the December 22, 2014 order on the basis of the

trial court’s well-reasoned opinion.2

        Order affirmed.3

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2015




____________________________________________


2
 The parties are hereby directed to attach a copy of the trial court’s March
27, 2015 opinion in the event of further proceedings in this matter.
3
    Husband’s October 1, 2015 Motion to Quash is DENIED.




                                           -7-
J-A28036-15




              -8-
                                                                                       Circulated 11/23/2015 04:10 PM
                                                                       ,r·
..    ''
           ,,




                IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY
                                  CIVIL ACTION - LAW

     JOYCE REAL,                                     SUPERIOR COURT
     PLAINTIFF/APPELLANT                             DOCKET NO. 299 EDA 2015

                 v.
                                                     LOWER COURT
     LAWRENCE REAL                                   DOCKET NO. 2005-20886
     DEFENDANT/APPELLEE



                                            OPINION

     COONAHAN, J.                                                 MARCH 27, 2015

                 On November 9, 2007, an equitable distribution hearing was held on

     the equitable distribution claims of Plaintiff/Appellant Joyce Real (hereinafter

     "Plaintiff") and Defendant/Appellee Lawrence Real (hereinafter "Defendant")

     before Master in Equitable Distribution Bruce Goldenberg, Esquire. On

     February 8, 2008, Mr. Goldenberg issued a report deciding the parties'

     economic issues. Plaintiff filed exceptions to the report on March 3, 2008,

     and her exceptions were denied after hearing by the Honorable Arthur R.

     Tilson on May 16, 2008. A final divorce decree and order was entered by

     Judge Tilson on July 25, 2008. Plaintiff did not file a motion for

     reconsideration of the decree and order, nor did she file a notice of appeal.

                 Paragraph 1 of the July 25, 2008 decree and order states in part:

                          "The property located at 75 West Levering Mill Road,
                       Bala Cynwyd, Pennsylvania shall be sold. The evidence
                       reflects that the house will not be able to be sold as long
                       as Wife is residing there. Therefore, Husband will be
                       granted exclusive possession of the property for the
                       purpose of preparing the property ready for sale."

                 Paragraph 8 of the decree and order states in part:


                                                                1111 ~M1~~11~1lllI
                                                                2005-20886-0200 3/27/2015 12:32 PM # 10235558
                                                                                      Opinion
                                                                Rcpt#Z2365369 F~e:$0.00
                                                                          Mark Levv - MontCo Prothonotary
                                                                         Circulated 11/23/2015 04:10 PM




                  "Husband will pay alimony to Wife for a period of
               eight (8) years following the entry of this Divorce
               Decree. The amount of the alimony will be in the
               amount of $3,500.00 per month."


         On October 15, 2008, Defendant filed a Petition for Special Relief

requesting enforcement of paragraph l of the July 25, 2008 divorce decree

and order since Plaintiff refused to vacate the marital residence. Whlle

Defendant's petition was pending, on May 20, 2009 Judge Tilson issued an

order finding Plaintiff to be an "incapacitated   person who is not represented

in the action" and appointed Maria Gibbons, Esquire as a guardian ad litem

for Plaintiff. The underlying matter was stayed by the court while the issue of

Plaintiff's competence was litigated in the Montgomery County Orphan's

Court.

         Defendant filed a second petition for special relief on March 17, 2010

requesting that the stay order be vacated and requesting that Plaintiff be

held in contempt, that Plaintiff be evicted from the marital residence so that

it could be sold pursuant to the terms of the July 25, 2008 decree and order,

and that Defendant receive credit for payments made to Plaintiff and to third

parties on her behalf, against his alimony obligation as set forth in the decree

and order.

         On November 24, 2010, The Honorable Lois E. Murphy of the

Montgomery County Orphan's Court declared Plaintiff "a totally incapacitated

person" and appointed Cheryl L. Austin, Esquire as guardian ad litem for




                                         2
                                                                                    Circulated 11/23/2015 04:10 PM




    Plaintiff.1 On December 7, 2011, Judge Murphy issued an order vacating the

    appointment of Ms. Austin as Plaintiff's guardian ad litem, and appointed

Jacqueline J. Shafer, Esquire as counsel for Plaintiff.2 On January 21, 2011,

a stipulation for agreed order vacating appointment of guardian ad litem was

entered as an order of the court, removing Ms. Gibbons appointment as

Plaintiff's guardian ad litem. On January 30, 2012, Judge Murphy vacated the

November 24, 2010 order lifting the finding of Plaintiffs incapacitation and

the matter was referred to family court.

          On February 3, 2014, Plaintiff filed a Petition to Modify divorce order

and decree in the nature of a nunc pro tune Petition. In her petition, Plaintiff

requested that the court modify the July 25, 2008 decree and order by

"permitting discovery of the up to now hidden assets", and "to hold in

abeyance a decision regarding the distribution of these assets pending

receipt of the information concerning them ... "

          The court held hearings in this matter on March 25, 2014, June 4,

2014 and October 14, 2014. At the hearings, Plaintiff was represented by

Lauren H. Kane, Esquire, and Defendant was represented by Harry M. Byrne,

Esquire.

          At the March 25, 2014 hearing, Defendant testified that he has

attempted to obtain possession and title to the marital residence at 75 West

Levering Mill Road in Bala Cynwyd, Pennsylvania since 2008 when the parties




I
  By agreement of counsel for both parties', as stated on the record at the June 4, 2014
hearing, the court took judicial notice of the orders issued in the Orphan's Court matter.
2
  The Honorable Cheryl L. Austin was elected to the bench of the Court of Common Pleas of
Montgomery County in November, 2011.

                                              3
                                                                       Circulated 11/23/2015 04:10 PM




divorce decree was entered granting him exclusive possession of the

property.   Defendant testified that on March 16, 2011, a stipulation for

agreed order was entered which gave him credit on his alimony payments of

$3,500.00 per month for 29 months, from August 1, 2008 until

December 31, 2010. N.T. March 25, 2014 at 12-14. Defendant testified that

he has made additional payments for the support and maintenance of the

marital residence by paying the mortgage, a home equity loan homeowner's

insurance, and taxes from 2011 until the time of the hearing. N.T. March 25,

2014 at 14-26. Defendant testified that the marital residence has fallen into

a state of disrepair since 2006, the last time he was inside the property. N.T.

March 25, 2014 at 26-31.

       At the June 4, 2014 hearing, counsel for both parties made oral

argument on Plaintiff's February 3, 2014, Petition to Modify divorce order and

decree in the nature of a nunc pro tune petition. In her argument, counsel for

Plaintiff argued that the petition was based on extrinsic fraud only, "We're

not talking about intrinsic fraud here. We're talking about extrinsic fraud."

N.T. June 4, 2014 at 22. Plaintiff's counsel alleged that there were hidden

assets which were not disclosed at the time of the equitable distribution

hearing, and, therefore, her petition to open the divorce decree should be

granted. Plaintiff's counsel also argued that the statute of limitations

pursuant to 23 Pa.C.S.A. §3332, "Opening or vacating decrees", was tolled

from the date of Judge Tilson's May 20, 2009 order until Plaintiff was

declared by Judge Murphy to be competent on January 30, 2012. N.T.

June 4, 2014 at 23.


                                        4
                                                                         Circulated 11/23/2015 04:10 PM




       Defense counsel argued to the court that Plaintiff's allegations as to

hidden assets of Defendant's had no basis, especially in light of the fact that

Plaintiff, although declared incompetent,   was represented from May 20, 2009

until January 30, 2012 by counsel and/or guardians ad litem, and had

retained a financial expert, Gregory Cowhey, at the time of equitable

distribution. Defense counsel argued that Plaintiff alleged that there are

hidden assets since 2005 when she filed a complaint in divorce. Her

allegations in the February 3, 2014 Petition to Modify divorce order and

decree were raised before, and had been investigated by prior counsel for

Plaintiff. N.T. June 4, 2014 at 31-35. Defense counsel also argued that,

contrary to Plaintiff's counsel's assertion, there had never been an agreement

or stipulation to stay Plaintiff's eviction from the marital residence. N.T.

June 4, 2014 at 45.

      At the June 4, 2014 hearing, the court asked counsel on the record:

"Does anybody have any objection if I look at the Orphan's Court record?"

The Court added: "I could take judicial notice of Orphan's Court record. Am I

allowed to do that?" Counsel for both parties stated that they had no

objection to the court doing so.

      At the October 14, 2014 hearing, Plaintiff provided testimony that she

had " ... lots of other evidence to substantiate that [Defendant] was running a

phantom business... " and engaging in "cyber laundering", and using "fake

label credit cards", however, no persuasive nor dispositive substantive

evidence was presented to the court, and Defense counsel's objections to

Plaintiff's statements were sustained. N .T. October 14, 2014 at 47 -48.


                                        5
                                                                        Circulated 11/23/2015 04:10 PM




       On December 22, 2014, the court issued an order which stated as

follows:

                   AND NOW, this 22nd day of December, 2014, upon
              consideration of Defendant's October 15, 2008 Petition for
              Special Relief, Contempt, and Other Relief, Plaintiff's
              February 3, 2014 Petition to Modify Divorce Order and
              Decree in the Nature of a Nunc Pro Tune Petition,
              Plaintiff's April 16, 2014 Brief In Support of Petition to
              Modify Divorce Order and Decree in the Nature of a Nunc
              Pro Tune Petition, Defendant's April 17, 2014
              Memorandum of Law RE Opening Decree, and following
              hearings on March 25, 2014, June 4, 2014 and October
              14, 2014, it is hereby ORDEREDand DECREED as follows:

                  Plaintiff's February 3, 2014 Petition is DENIED.
                  Defendant's October 15, 2008 Petition for Special
             Relief is GRANTEDin part as follows:
                  Plaintiff is found in contempt of the July 25, 2008
             Decree and Order.
                  Plaintiff shall vacate the martial residence at 75 West
             Levering Mill Road, Bala Cynwyd, PA 19004 and execute
             a quit-claim deed in Defendant's favor no later than
             ninety (90) days from the date of this Order.
                  By virtue of the direct payments made to Plaintiff or
             on her behalf, Defendant shall receive a credit for one
             monthly alimony payment ($3,500.00) for each month
             from January 1, 2011 to the date that Plaintiff vacates the
             martial residence.
                  Defendant shall, as per the terms of the July 25,
             2008 Decree and Order, commence alimony payments to
             Plaintiff contemporaneous with Plaintiff vacating the
             marital residence.
                   Defendant's request for counsel fees is DENIED.

      On January 20, 2015 Plaintiff filed a Notice of Appeal to the Superior

Court of Pennsylvania of the December 22, 2014 Order issued by this court.

On January 22, 2015, the trial court issued an Order directing Plaintiff to file

with the trial court a Concise Statement of Errors Complained of on Appeal

pursuant to Pa. R.A.P. 1925 (b) within twenty one (21) days of the date of

the Order. On January 28, 2015, Plaintiff filed her Concise Statement of

                                        6
                                                                                        Circulated 11/23/2015 04:10 PM




    Matters Complained of on Appeal setting forth her matters complained of on

appeal which are as follows3:

            "A. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS

          DISCRETION      BY REFUSING TO RULE DEFENDANT BE ORDERED

          TO PAY ALIMONY,       WHICH HE RECEIVED FALSE CREDIT FOR

          PAYING. DEFENDANT IS PAYING A MORTGAGE AND HOME

          EQUITY LOAN. BOTH ARE HOME EQUITY LINES OF CREDIT HE

          IS PAYING TO HIMSELF.         ONE IS DEPOSITED INTO A DIRECT

          DEPOSIT ACCOUNT (THIS IS ON THE RECORD BUT NOT

          ADMITTED     INTO EVIDENCE).        ALTHOUGH       HE MAKES

          WITHDRAWALS        FROM THE OTHER SAID CREDIT LIEN (WHICH

          WAS ADMITTED       INTO EVIDENCE),         TO OSTENSIBLY         PAY THE

          MORTGAGE ON THE MARITAL HOME, HE SUBSEQUENTLY                           AND

          CONSISTENTLY       DEPOSITS MONIES BACK INTO THE ACCOUNT

          FOR HIS OWN PERSONAL            USE. AS A RESULT, THE HOME

          EQUITY LINE OF CREDIT NEVER DECREASED OR DECREASES.

         AS SUCH, HUSBAND SHOULD NOT HAVE BEEN RECEIVING

          CREDIT FOR ALIMONY PAYMENTS NOR SHOULD IT BE

         ATTRIBUTED      TO HIM THAT HE HAS PAID DOWN THE MARITAL
          DEBT OF A MORTGAGE ON THE MARITAL HOME. THE PLAINTIFF

         IS ENTITLED TO RECEIVE THE ALIMONY PAYMENTS, AND ANY

         CREDIT DEFENDANT WAS FALSELY GIVEN SHOULD BE

          RETROACTIVELY       ERASED. THE COURT SHOULD RECOGNIZE

         THAT DEFENDANT IS NOT HIDING                HIS FRAUD, JUST RESISTING

          DISCOVERY.     DEFENDANT'S        DISHONESTY        OF PURPOSE, INTENT

         TO DECEIVE AND ACTUAL FRAUD SHOULD FINALLY BE

          EXPOSED, THROUGH A FORENSIC ACCOUNTING.                       PLAINTIFF



3
 TheCourt notes that Plaintiff's concise statement does not comply with Pa.R.A.P.
1925(b )( 4) (iv) which states in part: "The Statement should not be redundant or provide
lengthy explanations as to any error." Plaintiff's concise statement is also a lengthy recitation
of information, some of which was not admitted as evidence at the hearings, it refers to
hearings before other judges, transcripts of which were not made part of the record before
this court, and it contains unsubstantiated allegations, characterizations, and argument.

                                                7
                                                                     Circulated 11/23/2015 04:10 PM




SPENT THREE YEARS, FROM 2008 TO 2011,            ORGANIZING
TWENTY-NINE      YEARS OF CASH FLOW DATA SHOWING             HOW

DEFENDANT MOVED ASSETS OUT OF THE MARITAL ESTATE

AND UNDER HIS CONTROL. A FORENSIC ACCOUNTING                  MUST BE

DIRECTED BY AN ATIORNEY.        THE DEFENDANT          HAS

SUCCESSFULLY RESISTED A FORENSIC ACCOUNTING                  THREE

TIMES, BY COVERTLY AGGRESSING            PLAINTIFF'S    ATIORNEYS

AND MANIPULATING       PLAINTIFF'S     FUNDS. SUBSEQUENTLY      HE

WAS ABLE TO DEFLECT ATIENTION            FROM THE DISCOVERY TO

A DOCKET FULL OF FALSE CHARGES AND PETITIONS

ATTACKING     THE PLAINTIFF. THIS RESULTED        IN HEARINGS

BASED ON HE SAID SHE SAID, INSTEAD            OF FACTS.



B. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS

DISCRETION     - AS WELL AS DENIED PLAINTIFF           DUE PROCESS -

BY LIMITING    THE NUMBER OF MARITAL ASSETS PLAINTIFF WAS

ALLOWED TO BRING IN VIA NUNC PRO TUNC (INCLUDING                THE

PHANTOM RESTAURANT,         JARDIN,    LISTED ON EXPERIAN CREDIT

REPORT AS A BUSINESS        LOCATED AT MARITAL RESIDENTIAL

ADDRESS).     PLAINITFF'S   ATTORNEY ONLY MENTIONED THE.

PENN MUTUAL ANNUITY         AND PUTNAM ACCOUNTS AS THE TIP

OF THE ICEBERG.     PLAINTIFF SEEKS TO RECOVER HER HALF OF

THE PARTIES MARITAL ESTATE. PLAINTIFF'S          ATTORNEY, AT

THAT TIME, DID NOT WANT TO GIVE AWAY EVERYTHING

PLAINTIFF KNEW IN THE MOTION FOR NUNC PRO TUNC,

BECAUSE EVERY TIME DEFENDANT HAS HAD KNOWLEDGE OF

EVIDENCE AGAINST       HIM, HE HAS MANAGED TO SQUASH IT.

THE PLAINTIFF HAS EVERY RIGHT TO HAVE A FULL FORENSIC

ACCOUNTING      (DESPITE THE RESISTANCE       DEFENDANT

CREATED) AND AN EQUITABLE DIVISION            OF HER MARITAL

ASSETS. THIS COURT SHOULD NOT BE ALLOWED TO

PERPETRATE THE DEFENDANT'S            FRAUD. DR. REAL'S FRAUD IS


                                 8
                                                            Circulated 11/23/2015 04:10 PM




PARTICULARLY    REPUGNANT AS HE AND HIS SUPERLAWYER,

HAVE CONSISTENTLY     OPERATED BEHIND THE COURT AND

ABOVE THE LAW TO OBFUSCATE THE BIG PICTURE, EVADE

PROPERTY DIVISION    AND PREVENT PLAINTIFF'S    DUE PROCESS,

NOT ONLY TO DEFRAUD HER, BUT ALSO TO TRY TO HOODWINK
THE COURT.



C. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS

DISCRETION   BY NOT SAYING WHETHER OR NOT THE FRAUD

STATUTE WOULD BE TOLLED DURING THE TIME THE PLAINTIFF

WAS DEEMED MENTALLY INCAPACITATED.



D. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS

DISCRETION   BY SAYING THAT IT WOULD LOOK INTO WHAT

HAPPENED IN THE ORPHANS COURT IN THE THREE PREVIOUS

HEARINGS BEFORE THE LAST AND NOT FOLLOWING         THROUGH.

HAD THE TRIAL COURT FOLLOWED IT'S INTIAL       INSTINCTS   AND

LOOKED INTO THE TRANSCRIPTS       OF THE ORPHANS COURT, IT

WOULD SEE PLAINTIFF    SHOWED EVIDENCE THAT THE LED THE

HONORABLE ORPHAN'S COURT JUDGE TO CONCLUDE:          THAT

THE FOUNDATION    OF THE DEFENDANT'S    CASE IS BUILT ON

FRAUD, THAT THE DEFENDANT WAS LYING AND ATTACKING

HER LAWYERS/GUADIANS     SO SHE COULDN'T   MAKE HER CASE,
THAT HE WAS DELIBERATELY    KEEPING HER OUT OF FUNDS

AND THAT IT WAS THE DEFENDANT/PSYCHIATRIST        WHO WAS

BEHIND THE INCAPACITATED    PERSON'S DECREE TO BEGIN

WITH. ALL THIS LED THE ORPHANS' COURT TO VACATE THE
INCAPACITATED    PERSON DECREE.



E. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS
DISCRETION BY SAYING PLAINTIFF SHOULD SIGN A QUIT
CLAIM DEED TO DEFENDANT. PLAINTIFF IS ENTITLED TO HER


                             9
                                                                 Circulated 11/23/2015 04:10 PM




SHARE OF THE MARITAL HOME AS ORDERED IN THE ORIGINAL

AND VAGUE DECREE, WHICH        SHE WOULD NOT GET IF FORCED

TO SIGN OVER TO DEFENDANT.          PLAINTIFF WAS NOT

REPRESENTED BY COUNSEL AT THE TIME OF EQUITABLE

DISTRIBUTION.      THE DEFENDANT PROCEEDED TO DISMANTLE

THE ORIGINAL      DECREE THROUGH THE PLAINTIFF'S     COURT

APPOINTED GUARDIANS,       WHILE HAVING PLAINTIFF TIED UP IN

ORPHANS' COURT, STIGMATIZED         AS MENTALLY ILL, DECLARED

INCAPACITATED,      AND ON THE BRINK OF AN EVICTION       ORDER.

PLAINTIFF PREVIOUSLY DEMONSTRATED          TO THE HONORABLE

TRIAL COURT JUDGE TILSON,      DEFENDANT USED EQUITY IN

THE MARITAL HOME TO INVEST IN OTHER PROPERTIES, LIKE

THE ABN AMRO MORTGAGE, PAID IN FULL, IN BOTH PARTIES
NAMES. SAID MORTGAGE IS NOT PART OF MARITAL

RESIDENCE RECORD OF DEED WHICH THE DEFENDANT IS

OPERATING HIS MORTGAGE/ALIMONY           SCAM OFF OF. JU.OGE

TILSON STAYED THE EVICTION      AND APPOINTED THE

GUARDIANS       FOR THE PURPOSE OF AFFORDING     TIME AND

ASSISTANCE      TO HELP THE PLAINTIFF PROVE FRAUD. THE

DEFENDANT, ONCE AGAIN COVERTLY AGGRESSED            PLAINTIFF'S

GUARDIANS/COUNSEL       TO POISON THEIR PERCEPTION OF HER,

CREATE FEAR AND ANTIPATHY      TOWARDS     HER, IGNORE HER
AND UNWITTINGLY      SWITCH THEIR ALLEGIANCE     TO THE

DEFENDANTS AGENDA, TO REDUCE ALL RESISTANCE TO

EVERYTHING      BEING HIS. FOLLOWING THE MONEY THROUGH A

FORENSIC ACCOUNTING        AND CASH FLOW ANALYSIS       (OF

PLAINTIFF'S   DISCOVERY)   WOULD LAY ALL ARGUMENTS        TO

REST. IT WOULD CLEARLY SHOW THE DEFENDANTS           MOTIVE,

HIS INABILITY    TO SHARE, HIS CONSCIOUSNESS      OF GUILT,
EXTREME "WINNER      TAKES ALL" MENTALITY,    AND THE

DETAILED   PLANNING THAT WENT INTO STOCKPILING          ASSETS

THEN MOVING THEM OUT OF THE MARITAL ESTATE AND UNDER


                               10
                                                                  Circulated 11/23/2015 04:10 PM




HIS SOLE CONTROL. DR. REAL'S SUPERLAWYER EXPENSES

HAVE TO BE IN EXCESS OF $300,000.00          OVER THE PAST NINE

AND A HALF YEARS. IF HE HAS NOTHING TO HIDE, WHY IS HE
INVESTING      SO MUCH TO HIDE IT?



F. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS

DISCRETION      IN BELIEVING   DEFENDANT WILL PAY ALIMONY

CONTEMPORANEOUSLY          WITH DEFENDANT LEAVING THE

HOUSE. THE DEFENDANT ALREADY VOCALIZED            THAT THE

TRIAL COURT WAS WRONG AND THAT HE IS DONE PAYING

ALIMONY.      EVEN THOUGH THE BULK OF THOSE ALIMONY

CREDITS WERE PROVEN TO BE FAKE. DEFENDANT IS ON

ORPHANS' COURT RECORD CLAIMING             HE ACCELERATED

ALIMONY     PAYMENTS THROUGH ARRANGEMENTS           WITH

PLAINTIFF'S    GUARDIANS    AND WAS FINISHED     PAYING IN

02/2013.   IF PLAINTIFF IS FORCED TO LEAVE HER HOME,

DEFENDANT PLANS TO PAY HER NOTHING.            DEFENDANT

SHOULD BE FORCED TO WRITE A ONE TIME CHECK COVERING

ALL FUTURE ALIMONY OWED AS WELL AS PAST ALIMONY              HE

SHOULD NOT HAVE RECEIVED CREDIT FOR. PLAINTFF

DEMONSTRATED       TO THE COURT SHE SOUGHT TO DOWNSIZE

TO A SMALLER RESIDENCE IMMEDIATLEY            FOLLOWING THE

DEFENDANT'S      ABANDONMENT.    THE DEFENDANT      REFUSED TO

TALK TO HER, FORCING THE HER TO BE SUBJECT TO HIS

ALIMONY/MORTGAGE        SCAM. THAT IS ON THE RECORD THOUGH

THE HONORABLE TRIAL COURT JUDGE DID NOT ADMIT THE

PLAINTIFF'S    PROOF INTO EVIDECNE. THIS DEMONSTRATES         DR.

REAL'S CALLOUS INDIFFERENCE           TO SPOUSE, HIS INTENT TO

DEPRIVE WIFE OF MARITAL ASSETS, INCLUDING           A HOME AND

ANY KIND OF LIFESTYLE.




                                 11
                                                                                   Circulated 11/23/2015 04:10 PM




        G. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS

        DISCRETION       BY ENFORCING THE PLAINTIFF AND HER SON TO

        BE EVICTED FROM THE FAMILY HOME ON AN ORDER BASED ON .

       THE DEFENDANTS          MALICIOUS      FRAUD, WHICH DISCOVERY

        PROVES HE PLANNED THROUGHOUT                THE COURSE OF THE

        PARTIES TWENTY-THREE           YEAR MARRIAGE,       AND

       SUBSEQUENTLY          CARRIED OUT THROUGH THE COURT FOR

       ALMOST TEN YEARS. WITHOUT               SOME KIND OF EQUITABLE

       DIVISION       OF PROPERTY AND PROTECTION            FROM THE

       DEFENDANT'S         OPPRESSION AND ABUSE, DR. REAL'S FORMER

       SPOUSE AND FAMILY WILL NEVER BE ABLE TO RECOVER AND

       START SOME KIND OF LIFE AGAIN. THE SEVERE DAMAGE

       CAUSED BY DEFENDANTS            DELIBERATE INFLICTION           OF MENTAL

       ANGUISH      CAN ONLY BE EXPOSED IN A COURT OF EQUITY,

       AFTER EXPOSING         HIS RELATIONSHIP       TO MONEY WHICH

       REQUIRES AN ANALYSIS           OF THE MARITAL CASH FLOW. IT IS

       AWFULLY HARD TO INSIST ON PLAINTIFF'S                ADHERENCE TO

       THE RULE OF LAW WHILE THE DEFENDANTS                     COMMITMENT      TO

       THE RULE OF LAW IS HOW TO GO BEHIND IT, GET AROUND IT,

       RISE ABOVE IT AND EVADE IT. THE COURT EXISTS TO LEVEL

       THE PLAYING FIELD. IN THIS CASE, THE DEFENDANT COVERTLY

       PUSHED THE PLAINTIFF OFF THE FIELD."



       This opinion     is filed pursuant to and is in compliance      with Pa. R.A.P.

1925 (a).

       When reviewing       an appeal from a contempt       order, the appellate        court

"must place great reliance      upon the sound     discretion    of the trial judge."

Godfrey v. Godfrey,      894 A.2d 776, 2006 Pa. Super. 39 (2006);            Langendorfer

v. Spearman,    797 A.2d 303, 2002 Pa. Super. 93 (2002).              The scope of review

for the appellate     court is very narrow,   and the appellate court is limited to

                                              12
                                                                             Circulated 11/23/2015 04:10 PM




"determining    whether the trial court committed      an abuse of discretion."

Godfrey, 2006 PA Super (2006).       The trial court abuses its discretion in a

contempt case if it "misapplies    the law or exercises its discretion in a manner

lacking reason." Godfrey, 2006 Pa. Super. 39 (2006);           Hopkins v. Byes, 954
A.2d 654, 2008 Pa. Super. 172 (2008).           In order to support a finding of civil

contempt, the petitioner    must prove that the contemnor had notice of the

specific order or decree which is alleged to have been disobeyed; that the act

constituting   the contemnor's violation was volitional;     and that the contemnor

acted with wrongful intent. Harcar v. Harcar, 982 A.2d 1230, 2009 Pa. Super.
203 (2009).    A party alleging contempt of a court order has the burden to

show a party violated an order by a preponderance          of the evidence. Hopkins,

2008 Pa. Super. 172 (2008).

       There are two limitations on attacks upon divorce decrees. The first,

23 Pa.C.S.A. § 3331, "Limitations    on attacks upon decrees", states:

                    "The validity of a decree of divorce or
               annulment issued by a court shall not be
               questioned, except by appeal, in any court or place
               in this Commonwealth after the death of either
               party to the proceeding. If it is shown that a party
               who subsequently attempts to question the validity
               of the decree had full knowledge of the facts and
               circumstances the latter complained of at the time
               of the issuance of the decree or failed to take any
               action despite this knowledge within two years
               after the date of the decree, the party shall be
               barred from questioning the decree, and it shall be
               valid in all courts and places within this
               Commonwealth."

      The second limitation    on an attack of a divorce decree is set forth in 23

Pa.C.S.A. §3332, "Opening or vacating decrees". Pursuant to23 Pa.C.S.A.

§3332, the first basis for vacating a divorce decree is proof of intrinsic fraud

                                         13
                                                                            Circulated 11/23/2015 04:10 PM




which must be raised within thirty days of the entry of the decree. A general

plea to economic justice will not satisfy the requirements       for opening or

vacating a divorce decree after the expiration of the thirty day period. Melton

v. Melton , 831 A.2d 646, Super. 2003.

        Beyond the thirty day limitation    period, a party may rely on the second

basis under 23 Pa.C.S,A. §3332, where a party must prove extrinsic fraud,

lack of jurisdiction   over the subject matter, or a fatal defect apparent from

the record in order to vacate or open a divorce decree. Justice v. Justice, 612
A.2d 1354, 417 Pa.Super.581,       Super. 1992. A divorce decree cannot be

vacated beyond the thirty day limitation        period absent extrinsic fraud which

is collateral to the proceedings and which arises from actions taken by the

prevailing party. Justice v. Justice, 612 A.2d 1354."Extrinsic      fraud" that

permits opening of a divorce decree more than thirty days after its entry

extends to situations in which one party coerces another into relinquishing

economic claims arising from the marriage. Justice v. Justice, 612 A.2d 1354.

While a trial court has equitable powers in divorce proceedings, they do not

extend to ignoring limited statutory    circumstance in which a final divorce

decree can be vacated. Justice v. Justice, 612 A.2d 1354.

       The court addresses the Plaintiff's claims, as best as the court is able

to discern them, as follows;

         "A. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS
       DISCRETION BY REFUSING TO RULE DEFENDANT BE ORDERED
       TO PAY ALIMONY, WHICH HE RECEIVED FALSE CREDIT FOR
       PAYING. DEFENDANT IS PAYING A MORTGAGE AND HOME
       EQUITY LOAN. BOTH ARE HOME EQUITY LINES OF CREDIT HE


                                           14
                                                             Circulated 11/23/2015 04:10 PM




IS PAYING TO HIMSELF.   ONE   rs DEPOSITED INTO   A DIRECT
DEPOSIT ACCOUNT (THIS    rs ON THE RECORD BUT NOT
ADMITTED INTO EVIDENCE). ALTHOUGH HE MAKES
WITHDRAWALS FROM THE OTHER SAID CREDIT LIEN (WHICH
WAS ADMITTED INTO EVIDENCE), TO OSTENSIBLY PAY THE
MORTGAGE ON THE MARITAL HOME, HE SUBSEQUENTLY AND
CONSISTENTLY DEPOSITS MONIES BACK INTO THE ACCOUNT
FOR HIS OWN PERSONAL USE. AS A RESULT, THE HOME
EQUITY LINE OF CREDIT NEVER DECREASED OR DECREASES.
AS SUCH, HUSBAND SHOULD NOT HAVE BEEN RECEIVING
CREDIT FOR ALIMONY PAYMENTS NOR SHOULD IT BE
ATTRIBUTED TO HIM THAT HE HAS PAID DOWN THE MARITAL
DEBT OF A MORTGAGE ON THE MARITAL HOME. THE PLAINTIFF
IS ENTITLED TO RECEIVE THE ALIMONY PAYMENTS, AND ANY
CREDIT DEFENDANT WAS FALSELY GIVEN SHOULD BE
RETROACTIVELY ERASED. THE COURT SHOULD RECOGNIZE
THAT DEFENDANT IS NOT HIDING HIS FRAUD, JUST RESISTING
DISCOVERY. DEFENDANT'S DISHONESTY OF PURPOSE, INTENT
TO DECEIVE AND ACTUAL FRAUD SHOULD FINALLY BE
EXPOSED, THROUGH A FORENSIC ACCOUNTING. PLAINTIFF
SPENT THREE YEARS, FROM 2008 TO 2011, ORGANIZING
TWENTY-NINE YEARS OF CASH FLOW DATA SHOWING HOW
DEFENDANT MOVED ASSETS OUT OF THE MARITAL ESTATE
AND UNDER HIS CONTROL. A FORENSIC ACCOUNTING MUST BE
DIRECTED BY AN ATTORNEY. THE DEFENDANT HAS
SUCCESSFULLY RESISTED A FORENSIC ACCOUNTING THREE
TIMES, BY COVERTLY AGGRESSING PLAINTIFF'S ATTORNEYS
AND MANIPULATING PLAINTIFF'S FUNDS. SUBSEQUENTLY HE
WAS ABLE TO DEFLECT ATTENTION FROM THE DISCOVERY TO
A DOCKET FULL OF FALSE CHARGES AND PETITIONS
ATTACKING THE PLAINTIFF. THIS RESULTED IN HEARINGS
BASED ON HE SAID SHE SAID, INSTEAD OF FACTS.


                              15
                                                                       Circulated 11/23/2015 04:10 PM




       Contrary to Plaintiff's claim in paragraph "A" of her 1925(b) Concise

Statement   that the court "erred and abused its discretion by refusing to rule

Defendant be ordered to pay alimony", the court ordered on December 22,

2014 that Defendant shall pay alimony, "contemporaneous       with Plaintiff

vacating the marital residence". Defendant's obligation to pay alimony to

Plaintiff was previously ordered in the July 25, 2008 decree and order,

(which was not appealed from) and, the issue of whether or not Defendant

should be "ordered" to pay alimony to Plaintiff was not an issue which was

before the court at the March 25, 2014, June 4, 2014 and October 14, 2014

hearings. The issues before this court at the hearings were enforcement        of

the exclusive possession clause of the July 25, 2008 decree and order, and,

whether or not to open or vacate the July 25, 2008 decree and order.

Furthermore,   credit which Defendant received for alimony and other

payments that he had made between August 1, 2008 and December 31,

2010 were ordered pursuant to the March 17, 2011 stipulation      for agreed

order for alimony credits. The court notes that this agreed order was signed

by Plaintiff's guardian ad litem at the time, Ms. Austin (now Judge Austin).

       If Plaintiff is referring in paragraph "A" of her 1925(b) Concise

Statement   to the December 22, 2014 order in which the court ordered that

Defendant receive a credit "for one monthly alimony payment ($3,500.00)

for each month from January 1, 2011 to the date that Plaintiff vacates the

marital residence", Defendant testified that he had made additional

payments for the support and maintenance of the marital residence by



                                      16
                                                                                       Circulated 11/23/2015 04:10 PM




    paying the mortgage, a home equity loan, homeowner's insurance, and

    taxes from 2011 until the time of the hearing. N.T. March 25, 2014 at 14-

    26. The evidence showed that for 2011 through 2013, Defendant made

    payments on behalf of Plaintiff and to maintain the marital residence; of

    $187,875.00,    which is $61,875.00 above the court ordered alimony figure of

                         4
    $42,000 per year.        The court found that Defendant's payments from 2011 to

    the time of the hearings were made in order to benefit and support Plaintiff.

    The court also found that the payments were made to maintain the marital

    home in which Plaintiff continued to reside for several years despite the

    2008 court order giving Defendant exclusive possession of the marital home.

    Therefore, the court did not err or abuse its discretion by ordering that

    Defendant receive alimony credit for the payments he made between 2011

    and 2013 as testified to at the March 25, 2014 hearing.

             Plaintiff's claims as raised in paragraph "A" of her 1925(b) Concise

    Statement are without merit, contain evidence not admitted at the hearings

    before this court, are speculative, and, therefore, should be dismissed.


         B. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS
         DISCRETION - AS WELL AS DENIED PLAINTIFF DUE PROCESS -
         BY LIMITING THE NUMBER OF MARITAL ASSETS PLAINTIFF WAS
         ALLOWED TO BRING IN VIA NUNC PRO TUNC (INCLUDING THE
         PHANTOM RESTAURANT, JARDIN, LISTED ON EXPERIAN CREDIT
         REPORT AS A BUSINESS LOCATED AT MARITAL RESIDENTIAL
         ADDRESS). PLAINITFF'S ATTORNEY ONLY MENTIONED THE


4
   In 2011, Defendant made a payment of $14,000.00 towards a new car for Plaintiff and he
  parties' son, however, Defendant testified that that amount "should be subtracted .. .I did not
· consider that as part of the total [alimony and marital residence payments]."

                                                 17
                                                                          Circulated 11/23/2015 04:10 PM




       PENN MUTUAL ANNUITY        AND PUTNAM ACCOUNTS AS THE TIP

       OF THE ICEBERG. PLAINTIFF       SEEKS TO RECOVER HER HALF OF

       THE PARTIES MARITAL ESTATE. PLAINTIFF'S          ATTORNEY, AT

       THAT TIME, DID NOT WANT TO GIVE AWAY EVERYTHING

       PLAINTIFF   KNEW IN THE MOTION FOR NUNC PRO TUNC,

       BECAUSE EVERY TIME DEFENDANT HAS HAD KNOWLEDGE OF

       EVIDENCE AGAINST       HIM, HE HAS MANAGED TO SQUASH IT.

       THE PLAINTIFF HAS EVERY RIGHT TO HAVE A FULL FORENSIC

       ACCOUNTING      (DESPITE THE RESISTANCE DEFENDANT

       CREATED) AND AN EQUITABLE DIVISION            OF HER MARITAL

       ASSETS. THIS COURT SHOULD NOT BE ALLOWED TO

       PERPETRATE THE DEFENDANT'S            FRAUD. DR. REAL'S FRAUD IS

       PARTICULARLY     REPUGNANT AS HE AND HIS SUPERLAWYER,

       HAVE CONSISTENTLY       OPERATED BEHIND THE COURT AND

       ABOVE THE LAW TO OBFUSCATE THE BIG PICTURE, EVADE

       PROEPRTY DIVISION      AND PREVENT PLAINTIFF1S       DUE PROCESS,
       NOT ONLY TO DEFRAUD HER, BUT ALSO TO TRY TO HOODWINK
       THE COURT.


       In Plaintiffs February 3, 2014, Petition to Modify divorce order and

decree, Plaintiff lists two assets which Defendant allegedly did not report at

the time of equitable distribution: a "Penn Mutual Annuity", and "Putnam

Accounts". Defendant was on notice that he should be prepared at the

hearing on Plaintiff's petition to address Plaintiff's allegations with regard to

these two alleged assets. Paragraph 14 of the petition states that these

assets are "just the proverbial 'tip of the iceberg."' The court limited Plaintiff

at the hearings to the allegations as set forth in her petition. At the hearings,

Plaintiff's counsel again used the term "tip of the iceberg" to describe alleged

missing assets. As stated by the court at the June 4, 2014 hearing," .. .I don't

                                        18
                                                                                   Circulated 11/23/2015 04:10 PM




know if you think that this is just going to be a never-ending,           open ended

inquiry ... so now we're going to get into other things that maybe somebody,

or other people, find along the way." N.T. June 4, 2014 at 85-86.             The court

stated: "So I'm going to stick with this, with this petition .. .I'm not opening

everything    up at this point." N.T. June 4, 2014 at 86-87.

       Additionally,    Plaintiff's argument     ignores the fact that Plaintiff's

petition, on its face, is untimely   pursuant to 23 Pa.C.S.A. §3332, as it was

filed more than five years from the date of the entry of the divorce decree.

Therefore,    the court did not err or abuse its discretion      in "limiting the number

of marital assets Plaintiff was allowed to bring in" at the time of the hearings

since Plaintiff did not meet the threshold requirement of timeliness pursuant

to 23 Pa.C.S.A. §3332.

        Plaintiff's petition was also untimely pursuant to 23 Pa.C.S.A. §3331

which states:

                 "If it is shown that a party who subsequently
                attempts to question the validity of the decree had
                full knowledge of the facts and circumstances the
                latter complained of at the time of the issuance of
                the decree or failed to take any action despite this
                knowledge within two years after the date of the
                decree, the party shall be barred from questioning
                the decree, and it shall be valid in all courts and
                places within this Commonwealth."

       Plaintiff   herself states in paragraph     "A" of her 1925(b)    Concise

Statement     that she has "spent three years, from 2008-2011,           organizing

twenty-nine     years of cash flow data showing how Defendant            moved assets

out of the marital estate and under his control." She also alleges in her

1925(b) Concise Statement numerous times that evidence of alleged hidden


                                           19
                                                                                Circulated 11/23/2015 04:10 PM




assets and alleged financial fraud by Defendant has been presented at prior

hearings in this matter, both in Family Court and in Orphan's Court.

Therefore,    prior to the filing of her petition in 2014, Plaintiff had full

knowledge of the allegations she now raises and those allegations could have

been pursued within the statutory       time limits.

         Plaintiff's claims as raised in paragraph "B" of her 1925(b) Concise

Statement     are without merit, speculative,   and, therefore, should be

dismissed,

        C. THE HONORABLE TRIAL COURT ERRED AND ABSUED ITS
        DISCRETION BY NOT SAYING WHETHER OR NOT THE FRAUD
        STATUTE WOULD BE TOLLED DURING THE TIME THE PLAINTIFF
        WAS DEEMED MENTALLY INCAPACITATED.


         Pursuant to 23 Pa.C.S.A. §3332, the only basis for vacating a divorce

decree within thirty days of its entry is intrinsic fraud; beyond the thirty day

limitation   period, a party must show extrinsic fraud, lack of jurisdiction       over

the subject matter, or a fatal defect apparent from the record. Allegations of

extrinsic fraud require the bringing of a petition to open or vacate within five

years of the entry of the decree. 23 Pa.C.S.A. §3332; Ratarsky v. Ratarsky,

557 A.2d 23 (1990).

         Plaintiffs counsel argued at the hearings that there was financial

information pertaining to two accounts that Defendant had not disclosed prior

to the divorce decree being entered and did not testify to at the equitable

distribution hearing. Plaintiff's counsel referred to this as extrinsic fraud.

However, Plaintiff's allegations, if true, would represent intrinsic fraud,



                                           20
                                                                         Circulated 11/23/2015 04:10 PM




requiring a petition to open or vacate to be filed within 30 days of the entry

of the decree.

          Intrinsic fraud is defined in 23 Pa.C.S.A. §3332 as dealing with

allegations of perjury and false testimony.   By arguing that Defendant lied

about his assets and did not disclose all the assets he had at the time of

equitable distribution,   Plaintiff is arguing that the decree should be opened

and vacated due to intrinsic fraud. Therefore, her petition to open and vacate

the decree should have been brought within thirty days of the entry of the

decree. "[W]here the intrinsic fraud or new evidence attacking the validity of

the decree is alleged, a motion to open must be filed within 30 days after the

entry of the decree ... " Hassick v. Hassick, 695 A.2d 851 (1997). Even if

Plaintiff had alleged extrinsic fraud, her February 3, 2014 petition to modify

divorce order and decree was filed beyond the five year statute of limitations.

        At the hearings, Plaintiff argued, and continues to argue in her

1925(b) Concise Statement,      that she was not mentally incapacitated at any

time during the course of these proceedings, and that it was the Defendant

who deceived the courts, and Plaintiff's attorneys and guardians ad litem,

into concluding that she was mentally incapacitated.    From the date of Judge

Tilson's May 20, 2009 order finding Plaintiff to be an incapacitated   person,

until Judge Murphy's January 30, 2012 order lifting Plaintiff's incapacitation,

the Plaintiff was represented by guardians ad litem, and counsel. From May,

2009, until January, 2012, none of Plaintiff's legal representatives   filed a

petition to open or vacate the July 25, 2008 divorce decree.




                                        21
                                                                       Circulated 11/23/2015 04:10 PM




       The court finds Plaintiff's argument to be disingenuous when she

alleges that Defendant deceived and manipulated the Orphan's Court judge

into an unsupported finding of incompetency,    yet, she wants this court to toll

the statute of limitations on her February 3, 2014 Petition to Modify divorce

order and decree since she was found to be incompetent.     Furthermore,

Plaintiff was represented during the Orphan's Curt proceedings by guardians

ad !item and counsel. Plaintiff's argument that the statute of limitations for

the filing of her February 3, 2014 petition to modify divorce order and decree

should be tolled is, therefore, without merit and her claim in paragraph "C" of

her 1925(b) Concise Statement should be dismissed.



      D. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS
      DISCRETION BY SAYING THAT IT WOULD LOOK INTO WHAT
      HAPPENED IN THE ORPHANS COURT IN THE THREE PREVIOUS
      HEARINGS BEFORE THE LAST AND NOT FOLLOWING THROUGH.
      HAD THE TRIAL COURT FOLLOWED IT'S INTIAL INSTINCTS AND
      LOOKED INTO THE TRANSCRIPTS OF THE ORPHANS COURT, IT
      WOULD SEE PLAINTIFF SHOWED EVIDENCE THAT THE LED THE
      HONORABLE ORPHAN'S COURT JUDGE TO CONCLUDE: THAT
      THE FOUNDATION OF THE DEFENDANT'S CASE IS BUILT ON
      FRAUD, THAT THE DEFENDANT WAS LYING AND ATTACKING
      HER LAWYERS/GUADIANS SO SHE COULDN'T MAKE HER CASE,
      THAT HE WAS DELIBERATELY KEEPING HER OUT OF FUNDS
      AND THAT IT WAS THE DEFENDANT/PSYCHIATRIST WHO WAS
      BEHIND THE INCAPACITATED PERSON'S DECREE TO BEGIN
      WITH. ALL THIS LED THE ORPHANS' COURT TO VACATE THE
      INCAPACITATED PERSON DECREE.




                                      22
                                                                           Circulated 11/23/2015 04:10 PM




       At the June 4, 2014 hearing, the court asked counsel on the record:

"Does anybody have any objection if I look at the Orphan's Court record?"

The Court added: ''I could take judicial notice of Orphan's Court record. Am I

allowed to do that?" Counsel for both parties stated that they had no

objection to the court doing so. The court raised this issue so that the court

could review specific orders and rulings which were made in the Montgomery

County Orphan's Court in connection with the matters before the family

court. The court did not state on the record that it would "look into what

happened in the Orphan's Court in the three previous hearings", or look "into

the transcripts   of the Orphan's Court" in order to revisit or relitigate the

findings and rulings which were made and issued in Orphan's Court. The

Orphan's Court litigation was not the subject of the inquiry before the court

at the March 25, 2014, June 4, 2014 and October 14, 2014 hearings. The

inquiry before the court was limited to the merits of Defendant's October 15,

2008 Petition for special relief, and Plaintiff's February 3, 2014 Petition to

Modify divorce order and decree in the nature of a nunc pro tune petition.

       Plaintiff's claims as raised in paragraph "D" of her 1925(b) Concise

Statement   are without merit, contain evidence not admitted at the hearings

before this court, refer to legal proceedings which did not occur before this

court, are speculative, and, therefore, should be dismissed.



       E. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS
       DISCRETION BY SAYING PLAINTIFF SHOULD SIGN A QUIT
      CLAIM DEED TO DEFENDANT. PLAINTIFF IS ENTITLED TO HER
      SHARE OF THE MARITAL HOME AS ORDERED IN THE ORIGINAL


                                         23
                                                                Circulated 11/23/2015 04:10 PM




AND VAGUE DECREE, WHICH SHE WOULD NOT GET IF FORCED

TO SIGN OVER TO DEFENDANT.           PLAINTIFF WAS NOT

REPRESENTED BY COUNSEL AT THE TIME OF EQUITABLE

DISTRIBUTION.      THE DEFENDANT PROCEEDED TO DISMANTLE

THE ORIGINAL      DECREE THROUGH THE PLAINTIFF'S     COURT

APPOINTED GUARDIANS,        WHILE HAVING PLAINTIFF TIED UP IN

ORPHANS' COURT, STIGMATIZED           AS MENTALLY ILL, DECLARED

INCAPACITATED,      AND ON THE BRINK OF AN EVICTION        ORDER.

PLAINTIFF     PREVIOUSLY DEMONSTRATED       TO THE HONORABLE

TRIAL COURT JUDGE TILSON,       DEFENDANT USED EQUITY IN

THE MARITAL HOME TO INVEST IN OTHER PROPERTIES, LIKE

THE ABN AMRO MORTGAGE, PAID IN FULL, IN BOTH PARTIES

NAMES. SAID MORTGAGE IS NOT PART OF MARITAL

RESIDENCE      RECORD OF DEED WHICH THE DEFENDANT IS

OPERATING HIS MORTGAGE/ALIMONY            SCAM OFF OF. JUDGE

TILSON   STAYED THE EVICTION     AND APPOINTED THE

GUARDIANS       FOR THE PURPOSE OF AFFORDING      TIME AND

ASSISTANCE      TO HELP THE PLAINTIFF PROVE FRAUD. THE

DEFENDANT,      ONCE AGAIN COVERTLY AGGRESSED       PLAINTIFF'S

GUARDIANS/COUNSEL       TO POISON THEIR PERCEPTION OF HER,

CREATE FEAR AND ANTIPATHY TOWARDS           HER, IGNORE HER
AND UNWITTINGLY      SWITCH THEIR ALLEGIANCE      TO THE

DEFENDANTS AGENDA, TO REDUCE ALL RESISTANCE TO

EVERYTHING BEING HIS. FOLLOWING THE MONEY THROUGH A

FORENSIC ACCOUNTING         AND CASH FLOW ANALYSIS       (OF

PLAINTIFF'S    DISCOVERY)   WOULD LAY ALL ARGUMENTS        TO

REST. IT WOULD CLEARLY SHOW THE DEFENDANTS            MOTIVE,

HIS INABILITY    TO SHARE, HIS CONSCIOUSNESS       OF GUILT,

EXTREME "WINNER TAKES ALL'' MENTALITY, AND THE

DETAILED      PLANNING THAT WENT INTO STOCKPILING        ASSETS

THEN MOVING THEM OUT OF THE MARITAL ESTATE AND UNDER

HIS SOLE CONTROL. DR. REAL'S SUPERLAWYER EXPENSES


                                24
                                                                        Circulated 11/23/2015 04:10 PM




         HAVE TO BE IN EXCESS OF $300,000.00       OVER THE PAST NINE
         AND A HALF YEARS. IF HE HAS NOTHING TO HIDE, WHY IS HE
         INVESTING SO MUCH TO HIDE IT?


         The evidence presented at the March 25, 2014, June 4, 2014 and

October 14, 2014 hearings proved that Plaintiff, without justification, has

refused to vacate the marital residence and provide Defendant with exclusive

possession as required under paragraph 1 of the July 25, 2008 decree and

order. Plaintiff did not file a motion for reconsideration of the July 25, 2008

decree and order, and she did not file a notice of appeal of the decree and

order. Plaintiff did not present any persuasive evidence as to why she has

refused to comply with the decree and order since 2008, but simply testified

that she would have no place to go if she moved out of the marital residence.

          Paragraph 1 of the July 25, 2008 decree and order states that the

marital property shall be .sold. Defendant was granted exclusive possession of

the marital residence in 2008, according to the decree and order, "for the

purpose of preparing the property ready for sale." Defendant testified at the

hearings that due to Plaintiff's failure to vacate the marital residence for over

six years, and due to the condition of the marital residence, he has been

unable to sell the marital property. Therefore, the court did not err or abuse

its discretion in ordering Plaintiff to vacate the marital residence and to sign a

quit claim deed, which would allow Defendant to proceed with the sale of the

marital residence, as previously ordered in the July 25, 2008 decree and

order.




                                       25
                                                                               Circulated 11/23/2015 04:10 PM




        The court notes that Paragraph 1 of the decree and order states that

the sale of the marital property will result in "a deficiency as there is not

enough equity in the property to pay off the first mortgage lien and the home

equity loan". Therefore, the parties' life insurance policy was to be sold to

satisfy the debts on the marital property.       Plaintiff would, therefore,   only be

entitled to a "share of the marital home" only "in the event that there is

remaining cash value from the life insurance policy after the mortgage and

home equity are paid."     It is therefore unclear as to what "share" of the

marital home Plaintiff would "not get" if required to sign a quit-claim         deed for

the property,   or how her signing the quit-claim      deed would prevent her

receiving any potential remaining cash value in the life insurance policy after

the home equity loan and mortgage are paid off.

        Plaintiff's claims as raised in paragraph "E" of her 1925(b) Concise

Statement   are without merit, contain evidence not admitted          at the hearings

before this court, refer to legal proceedings which did not occur before this

court, are speculative,   and, therefore,    should be dismissed.



       F. THE HONORABLE TRIAL COURT ERRED AND ABUSED ITS
       DISCRETION IN BELIEVING DEFENDANT WILL PAY ALIMONY
       CONTEMPORANEOUSLY WITH DEFENDANT LEAVING THE
       HOUSE. THE DEFENDANT ALREADY VOCALIZED THAT THE
      TRIAL COURT WAS WRONG AND THAT HE IS DONE PAYING
      ALIMONY. EVEN THOUGH THE BULK OF THOSE ALIMONY
      CREDITS WERE PROVEN TO BE FAKE. DEFENDANT IS ON
      ORPHANS' COURT RECORD CLAIMING HE ACCELERATED
      ALIMONY PAYMENTS THROUGH ARRANGEMENTS WITH
      PLAINTIFF'S GUARDIANS AND WAS FINISHED PAYING IN

                                            26
                                                                        Circulated 11/23/2015 04:10 PM
  .;·




        02/2013. IF PLAINTIFF IS FORCED TO LEAVE HER HOME,
        DEFENDANT PLANS TO PAY HER NOTHING. DEFENDANT
        SHOULD BE FORCED TO WRITE A ONE TIME CHECK COVERING
        ALL FUTURE ALIMONY OWED AS WELL AS PAST ALIMONY HE
        SHOULD NOT HAVE RECEIVED CREDIT FOR. PLAINTFF
        DEMONSTRATED TO THE COURT SHE SOUGHT TO DOWNSIZE
        TO A SMALLER RESIDENCE IMMEDIATLEY FOLLOWING THE
        DEFENDANT'S ABANDONMENT. THE DEFENDANT REFUSED TO
        TALK TO HER, FORCING THE HER TO BE SUBJECT TO HIS
        ALIMONY/MORTGAGE SCAM. THAT IS ON THE RECORD THOUGH
        THE HONORABLE TRIAL COURT JUDGE DID NOT ADMIT THE
        PLAINTIFF'S PROOF INTO EVIDECNE. THIS DEMONSTRATES DR.
        REAL'S CALLOUS INDIFFERENCE TO SPOUSE, HIS INTENT TO
        DEPRIVE WIFE OF MARITAL ASSETS, INCLUDING A HOME AND
        ANY KIND OF LIFESTYLE.



        Defendant's petition for special relief which was before the court at

the hearings on March 25, 2014, June 4, 2014 and October 14, 2014,

requested enforcement of the parties' July 25, 2008 divorce decree and

order. Paragraph 8 of the decree and order requires Defendant to pay

alimony to Plaintiff for a "period of eight (8) years following the entry of this

Divorce Decree."

        Even though Plaintiff refuses to vacate the marital residence, as

required under paragraph 1 of the decree and order, Defendant continued to

make alimony and other payments to Plaintiff until and through December,

2010. Defendant's payments to Plaintiff during that time were in excess of

over $61,000.00    beyond his court-ordered alimony obligation to Plaintiff.

Even when Defendant ceased making alimony payments to Plaintiff in 2011,

                                        27
                                                                          Circulated 11/23/2015 04:10 PM




he continued to make payments for the support and maintenance of the

marital residence by paying the mortgage, a home equity loan homeowner's

insurance, and taxes from 2011 until the time of the hearing.

       There was no persuasive evidence presented at the hearings that

Defendant "vocalized that the trial court was wrong and that he is done

paying alimony",   as Plaintiff claims. Plaintiff's allegation that Defendant will

refuse to pay alimony when she vacates the marital residence per the 2008

order is speculative,   and is not based on any evidence presented to the court

at the hearings. The court does not have a "belief" one way or another as to

what may or may not occur in the future with regard to the parties' divorce

decree and order. By ordering in the December 22, 2014 order that

Defendant commence alimony payments once Plaintiff vacates the marital

residence, the court was merely enforcing the terms of the parties' divorce

decree and order, not speculating or forming a "belief" as to whether or not

the parties will comply with the decree in the future.

        Plaintiff's claims as raised in paragraph "F" of her 1925 (b) Concise

Statement   are without merit, contain evidence not admitted at the hearings

before this court, refer to legal proceedings which did not occur before this

court, are speculative, and, therefore,   should be dismissed.



              G. THE HONORABLE TRIAL COURT ERRED AND ABUSED
              ITS DISCRETION BY ENFORCING THE PLAINTIFF AND
              HER SON TO BE EVICTED FROM THE FAMILY HOME ON
              AN ORDER BASED ON THE DEFENDANTS MALICIOUS
              FRAUD, WHICH DISCOVERY PROVES HE PLANNED
              THROUGHOUT THE COURSE OF THE PARTIES TWENTY-

                                          28
                                                                               Circulated 11/23/2015 04:10 PM




              THREE YEAR MARRIAGE, AND SUBSEQUENTLY CARRIED

              OUT THROUGH THE COURT FOR ALMOST TEN YEARS.

              WITHOUT    SOME KIND OF EQUITABLE           DIVISION   OF

              PROPERTY AND PROTECTION           FROM THE DEFENDANT1S

              OPPRESSION AND ABUSE, DR. REAL'S FORMER SPOUSE

              AND FAMILY WILL NEVER BE ABLE TO RECOVER AND

              START SOME KIND OF LIFE AGAIN. THE SEVERE DAMAGE

              CAUSED BY DEFENDANTS           DELIBERATE    INFLICTION     OF

              MENTAL ANGUISH      CAN ONLY BE EXPOSED IN A COURT

              OF EQUITY, AFTER EXPOSING HIS RELATIONSHIP                TO

              MONEY WHICH REQUIRES AN ANALYSIS              OF THE MARITAL
              CASH FLOW. IT IS AWFULLY HARD TO INSIST ON

              PLAINTIFF'S   ADHERENCE TO THE RULE OF LAW WHILE

              THE DEFENDANTS      COMMITMENT      TO THE RULE OF LAW IS

              HOW TO GO BEHIND IT, GET AROUND IT, RISE ABOVE IT

              AND EVADE IT. THE COURT EXISTS TO LEVEL THE

              PLAYING FIELD. IN THIS CASE, THE DEFENDANT

              COVERTLY PUSHED THE PLAINTIFF OFF THE FIELD."



         Plaintiff states that she is being "evicted ... on an order based on the

Defendant's malicious fraud ... without some kind of equitable division of

property". As previously stated in this opinion, an equitable distribution

hearing was held before Master in Equitable Distribution Bruce Goldenberg,

Esquire on November 9, 2007, and on February 8, 2008, Mr. Goldenberg

issued a report deciding the parties' economic issues. Plaintiff filed exceptions

to the report on March 3, 2008, and her exceptions were denied by Judge

Tilson on May 16, 2008. A final divorce decree and order was entered on July

25, 2008. Plaintiff did not file a motion for reconsideration of the decree and

order, nor did she file a notice of appeal.

                                        29
                                                                                                 Circulated 11/23/2015 04:10 PM




          There has been no finding that the July 25, 2008 order was "based on

the Defendant's malicious fraud'', and Plaintiff has had a full and fair

opportunity   to litigate her equitable division of marital property issues before

the court. Therefore, the court did not err or abuse its discretion by enforcing

the terms of the July 25, 2008 decree and order which gives Defendant

exclusive possession of the marital residence.

          Plaintiff's claims as raised in paragraph "G" of her 1925(b) Concise

Statement are without merit, contain evidence not admitted at the hearings

before this court, and, therefore, should be dismissed.

          In sum, Plaintiff's claims as raised in her Concise Statement are

without merit, contain evidence not admitted at the hearings before this

court, refer to legal proceedings which did not occur before this court, and

are speculative. For the above reasons, the court respectfully requests that

Plaintiff's appeal to the Superior Court of Pennsylvania be denied, and the

court's December 22, 2014 order be affirmed.

                                   BY THE COURT:

                                       .     .,
                                             -//
                                                ~. r:
                                                   --, (_/;';,
                                                  ,•/
                                                            /
                                                                               {
                                                                               _.,,
                                                                                    .,,
                                                                                               Ve}/
                                           krc,(..,,.. ,   e.,_..,.. .   -c.. . {_.,... __ _   -·"':.t ___
                                   PATRICIA E. COONAHAN, J.


Copies of the above Opinion sent
on 3/ ~1 /15 to the following:
By First-Class Mail:

Harry M. Byrne, Jr., Esquire
Joyce Real, 75 W. Levering Mill Road, Bala Cynwyd, PA 19004
L1ren~e Real, 212 Idri Road, Apt. 2A, Merion Station, PA 19066

~     '
Sec

                                           30